This is an action for damages resulting from injuries sustained by plaintiff while riding as a passenger in an automobile owned and operated by one Jess Hamblen. This suit is one of three arising from a collision which involved two passenger automobiles and a gravel truck. The defendants in this case are S.W. Murtishaw and his liability insurer, Great American Indemnity Company.
By a stipulation between counsel for the several parties the three suits were consolidated for the purpose of trial and appeal and are styled on the docket of this Court as follows: No. 7178, Foster v. Great American Indemnity Co., La. App.,35 So.2d 265; No. 7179, Smythe v. Great American Indemnity Co., La. App., 35 So.2d 267; No. 7180, Gutierrez v. Murtishaw et al.
The bulk of the record in these cases is made up in the Smythe suit, No. 7179 on the docket of this Court, which record, by agreement, is intended to serve in the consolidated cases.
After trial of the consolidated cases there was judgment in this case in favor of the plaintiff, Jose Gutierrez, and against the defendants, S.W. Murtishaw and Great American Indemnity Company, in the full sum of $4,000, with legal interest thereon from December 24, 1945, until paid, together with all costs, from which judgment the named defendants have appealed, which appeal has been answered by plaintiff, who prays for an increase in the amount of the judgment to the sum of $10,000. The plaintiff further obtained orders of appeal from that part of the judgment of the District Court which denied plaintiff's demands against Chester G. Smythe.
The opinion of this Court detailing the statement of facts and the reasons for the judgment of this Court is set forth in the Smythe case.
For the reasons assigned in the opinion this day rendered in the suit of Smythe v. Great American Indemnity Co. et al., No. 7179 on the docket of this Court, the judgment *Page 267 
appealed from is reversed, annulled and set aside, and there is now judgment in favor of plaintiff, Jose Gutierrez, and against the defendants, S.W. Murtishaw, Great American Indemnity Company and Chester G. Smythe, in solido, in the full sum of $4,000, with legal interest thereon from December 24, 1945, until paid, together with all costs of both Courts.